                                           Case 3:19-cv-01385-LB Document 203 Filed 10/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9                               NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     IN RE:                                              Case No. 19-cv-01385-LB
                                  12     1563 28TH AVENUE, SAN FRANCISCO,
Northern District of California
 United States District Court




                                         CA 94122,                                           JUDGMENT FOR CLAIMANTS ALI
                                  13                                                         POORSINA AND JOHN COWAN
                                  14

                                  15

                                  16

                                  17      On October 6, 2020, the court ordered disbursements of the remaining funds in the registry to

                                  18   the remaining claimants Ali Poorsina and John Cowan. Pursuant to Federal Rule of Civil

                                  19   Procedure 58, the court hereby enters judgment in favor of Mr. Cowan in the amount of $1,146.66

                                  20   and against Mr. Poorsina. The court enters judgment in favor of Mr. Poorsina in the amount of

                                  21   $1,719.98. The court directs the Clerk of Court to close the file in this matter.

                                  22

                                  23      IT IS SO ORDERED.

                                  24      Dated: October 6, 2020

                                  25                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  26                                                    United States Magistrate Judge
                                  27

                                  28

                                       JUDGMENT – No. 19-cv-01385-LB
